Citation Nr: 1209170	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for scars of the neck, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for a left knee disorder residual of a shrapnel wound, currently evaluated as 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from June 1965 to June 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The August 2005 rating decision denied a higher rating for the Veteran's left knee disorder.  He timely disagreed and a statement of the case was issued in April 2007. In his substantive appeal of May 2007, the Veteran did not address this issue. However, at the Veteran's personal hearing at the RO before the undersigned Veterans Law Judge in April 2010, the issue was included as one before the Board. While this claim has not followed the typical procedural path to the Board, the Veteran has been led to believe that the issue is simultaneously on appeal along with the other issues on appeal, to include certification to the Board via a VA Form 8 dated in February 2010.  On this basis, and as no prejudice can flow to the Veteran from doing so, the Board will assume jurisdiction over the claim of entitlement to an increased evaluation for a left knee disorder.  See Percy v. Shinseki, 23 Vet. App. 37 (2011) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  

In November 2010, the Board remanded the claim for additional development.  As to the issue decided below, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The issue of entitlement to an increased evaluation for scars of the neck, currently evaluated as 30 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee disability is manifested by no more than slight instability with noncompensable limitation of motion on both flexion and extension and objective evidence of painful motion throughout the appeal period; x-ray evidence demonstrates degenerative arthritis of the left knee.  There is no evidence of malunion or nonunion of the left tibia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a left knee disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010) [hereinafter Vazquez-Flores II ] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)). 

In the instant case, the Veteran received notification in November 2004, prior to the initial unfavorable agency decision.   The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations for his disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claim, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2011).  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2011).  

Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

With respect to instability of the knee, Diagnostic Code 5257 provides for a 10 percent evaluation where there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  However, if a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Diagnostic Code 5257) a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Veteran's left knee disorder is rated under DC 5257.  He was examined by VA in June 2005.  The claims file was reviewed.  The examiner noted that the Veteran received a mortar fragment wound to the left knee in January 1966.  The knee was opened through parapatellar lateral incision, and the mortar fragment was in the upper tibia outside of the joint, and joint structures, synovium and capsule were intact.  The fragment was removed and the wound was irrigated and closed.  The Veteran currently complained of left knee pain.  He reported that the knee was not painful at rest, but if he walks for two blocks pain is 8 on a 1 to 10 scale.  He reported some stiffness but no weakness, swelling, heat, redness, instability, giving way or locking.  There was fatigability and lack of endurance.  He did not report having flare-ups.  There were no episodes of dislocation or recurrent subluxation.  The Veteran reported that the left knee caused pain when bending.  On examination, flexion was to 140 and extension was to 0 degrees.  Repetitive movements did not cause a change in range of motion.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, heat, or abnormal movement of guarding.  His gait was normal.  There was no ankylosis and no inflammatory arthritis.  He had no muscle or nerve injury that could be described. The diagnosis was, old trauma to the left knee with residuals as described including mild osteoarthritis.  

The Veteran was examined by VA in April 2009.  The claims file was reviewed.  Range of motion of the left knee was from -3 to 110 degrees.  Motion was not further limited by after repetitive motion.  There was no instability.  X-rays showed minimal degenerative arthritic spur formation.  The pertinent diagnosis was, osteoarthritis of the left knee.   

The Veteran was examined by VA in December 2010.  The claims file was reviewed.  The inservice injury was discussed.  The Veteran reported current pain in the left knee as 7 on a scale of 0 to 10.  He stated the left knee is weak and stiff.  Flexion was to 130/140 and extension was to 3/0.  There was no objective evidence of pain or pain with motion.  There was no evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malaligment or drainage.  There was no evidence of weakness, fatigue lack of endurance or incoordination.  X-rays showed mild degenerative joint disease,  

An October 2011 addendum note is of record in which the December 2010 VA examiner stated that the injury to the left knee was secondary to a small shrapnel fragment that was lodged in the upper part of the knee joint.  No structure inside the knee including cartilages was damaged.  He stated that the injury was entirely outside the knee joint.  It was noted that the upper part of the tibia does not have any muscles or any nerves and that no muscles and no nerves were damaged.  There was no impairment to the tibia or fibula.  As noted above, the Veteran's service-connected left knee disability has been evaluated as 10 percent disabling throughout based on instability of the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In considering the Veteran's left knee disability, the Board must consider whether he is entitled to a higher disability rating based on instability as well as if he is entitled to a separate evaluation based on arthritis or limitation of motion under Diagnostic Code 5010 or Diagnostic Codes 5260 and/or 5261, respectively.  As noted above, the Board will also consider whether a higher rating is in order given consideration of the DeLuca factors.

Having considered the evidence of record, the Board determines that an increased evaluation based on instability of the left knee is not warranted at any point during the appeal period since there is no indication that he has instability of the knee.  There is no competent evidence of record to indicate the Veteran's left knee disability more closely approximated "moderate" instability at any point during the appeal period.  Therefore, the Board finds that an evaluation in excess of 10 percent for instability of the left knee is not warranted at any point during Veteran's appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board notes that none of the VA examinations discussed above, nor any other evidence of record, reveals flexion limited to 45 degrees or extension limited to 5 degrees.  Thus, the Board finds that the Veteran is not entitled to a separate compensable evaluation for his left knee disability under the schedular criteria of Diagnostic Codes 5260 or 5261 at any point during the appeal period.  The evidence of record does, however, demonstrate that the Veteran does not have full flexion in his left knee.  

The Board acknowledges VA records contain reports of degenerative joint disease (DJD) in the knee.  However the Board finds that the Veteran is not entitled to a separate evaluation of 10 percent for painful motion since painful motion has not been documented on VA examinations.  As noted, if a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Diagnostic Code 5257) a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected bilateral knee disabilities.  No higher or separate evaluations are warranted under any of these diagnostic codes at any point during the appeal period.  In this regard, the Board observes that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262 for the knees.  The Board notes that the Veteran has a separate rating for scarring and thus discussion of that issue is not necessary.  

With respect to the Veteran's claim, the Board has also considered his lay statements that his disability is worse.  His statements focus primarily on his level of pain.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

In this case, the Veteran is competent to report symptoms related to pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the left knee disability under 38 C.F.R. § 4.40 and 4.45.  The current assigned disability rating adequately compensates the Veteran for any functional impairment attributable to his service-connected left knee disability.  See 38 C.F.R. §§ 4.41, 4.10 (2011).

Extraschedular

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms cause impairment.   Such impairment is contemplated by the rating criteria.  The rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An increased evaluation for a left knee disorder residual of a shrapnel wound, currently evaluated as 10 percent disabling is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board previously remanded the claim to obtain additional information to ensure that the claims file contained all available records.  The Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that photographs of the Veteran's scar must be taken.  Review of the file reveals that the mandates\ presented by the Board was not adequately followed or addressed.  In this regard, the Veteran was examined by VA in January 2011; however photographs were not taken and associated with the claims file as mandated.   A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA dermatology examination to determine the current manifestations of his service-connected scars of the neck. The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished. All indicated tests and studies should be accomplished.  Unretouched color photos of the Veteran's scars must be taken and associated with the file. The examiner should indicate the length and width at the widest part of the scar, whether the surface contour of scar is elevated or depressed on palpation, whether the scar is adherent to underlying tissue, if the skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), if the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), if underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.) or if skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Following completion of the above, the claims for -should be readjudicated. If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. The claim should be returned to the Board as warranted. 




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


